                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

RODRIGO GURROLA,

                Plaintiff,

v.                                                                  No. CV 20-1305 MV/CG

GENERAL MOTORS, LLC,

                Defendant.

                ORDER EXTENDING EXPERT DISCLOSURE DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion for Extension of

Expert Disclosure Deadlines (the “Motion”), (Doc. 28), filed June 18, 2021. In the

Motion, the parties explain that they notified the Court at the June 17, 2021 status

conference of their desire to extend the expert disclosures deadline. Id. at 1; see also

(Doc. 27). They indicate they “are jointly working through discovery and exploring

opportunities for settlement, prior to incurring costly pretrial litigation expenses.” Id. As

such, the parties request a 120-day extension of the deadlines to identify expert

witnesses and disclose expert reports as set forth in Court’s Scheduling Order, (Doc.

21). (Doc. 28 at 1). The Court, having reviewed the Motion and noting it is filed jointly,

finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Scheduling Order, (Doc. 21),

shall be modified as follows:

     1. Plaintiff shall identify in writing any expert witness to be used by Plaintiff at trial

        and shall provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) by

        October 14, 2021;

     2. All other parties shall identify in writing any expert witness to be used by such
      parties at trial and shall provide expert reports pursuant to Fed. R. Civ.

      P. 26(a)(2)(B) by November 15, 2021.

      All other deadlines contained in the Court’s Scheduling Order, (Doc. 21), and the

Court’s Order Granting in Part Joint Motion to Extend Discovery Deadlines, (Doc. 26),

remain in effect unless amended by further order of the Court.

      IT IS SO ORDERED.


                                  ____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
